SECURITIES OF UNITED STATES GOVERNMENT AS USED IN 11 O.S. 382 [11-382] (1970) REFERS TO DIRECT OBLIGATIONS "Securities of the United States Government" as used in 11 O.S. 382 [11-382] (1970), refers only to direct obligations of the United States Government and does not include obligations or securities even though guaranteed by the United States Government.  We have considered your request for an opinion with respect to the phrase "and in interest bearing securities of the United States Government" found in 11 O.S. 382 [11-382] (1970), relating to investments which may be made by the Board of Trustees of the Firemen's Relief and Pension Fund.  Your specific question is, as follows: "What constitutes interest-bearing securities of the United States Government? Are only those obligations which are issued directly by the United States Government eligible for investment or would securities, notes and other evidence of indebtedness issued through governmental agencies such as Farmers Home Administration, Federal National Mortgage Association, Federal Housing Administration, and the like, be eligible for investment?" Although we can find no distinction in the safety of the investment between direct obligations of the United States Government and the indirect obligations of the United States Government so long as the full faith and credit of the United States Government is behind the debt, we are of the opinion that the plain meaning of the phrase "interest bearing securities of the United States Government" must be read to only include direct obligations of the United States Government. We find no Oklahoma case or Attorney General's opinion which has construed the meaning of the language "interest-bearing securities of the United States Government," but we note that the Legislature, on numerous occasions, including, for example, 36 O.S. 1607 [36-1607] (1970), has provided specifically for the investment bonds and securities issued through United States Governmental agencies, while in numerous other statutes such investments have been limited to securities or obligations of the United States Government, as is the case in Section 382, under consideration. It is apparent that had the Legislature intended for the trustees of the Firemen's Relief and Pension Fund to invest surplus funds in securities of governmental agencies, that such would have been spelled out in the statute.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: "Securities of the United States Government" as used in 11 O.S. 382 [11-382] (1970), refers only to direct obligations of the United States Government and does not include other obligations and securities even though guaranteed by the United States Government.  (Gary M. Bush)